ON REMAND FROM THE SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded for further proceedings by the Supreme Court of Alabama. Ex parte Pine Brook Lakes, Inc., 617 So.2d 1014 (Ala.1992). On remand, and in compliance with our supreme court’s opinion, we now hold that Pine Brook had a clear, legal right to the approval of its subdivision plans for the second and third sectors of Candlewood Lakes Subdivision.
The trial court’s judgment issuing the writ of mandamus is due to be affirmed.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.